     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 1 of 46



                   PETITION FOR HABEAS CORPUS (ADDENDUM)

A)     Case Background:

       In July of 2010, Petitioner and her husband, Calvin Thibodaux, met Mr. Sidney

Dobronich (“Mr. Dobronich”), when they rented property next door to Mr. Dobronich’s

property. Exs. “HC 1” at p.1, “HC 2” at p.3, “HC 3”. Mr. Dobronich was an elderly man who

lived alone in a single family trailer on his property. Id. Mr. Dobronich was not married and

did not have any children or grandchildren. Id.    From 2011 through 2013, Claimant became

friends with Mr. Dobronich and also began performing care-giving services for Mr. Dobronich.

Ex. “HC 3”.

       Mr. Dobronich had a sizable estate which he maintained in an investment account and

several bank accounts. Ex. “HC 1” at pp. 2, 5-8, 46, 48-49, 56-59, 79-84, 173-74.           His

primary concern was to be permitted to live out his life at his home on Nell Drive in Sun,

Louisiana and to not be placed in a nursing home. Ex. “HC 2” at pp. 10-11. Consistent with

this concern, from around 2009 through 2011, Mr. Dobronich attempted to form a relationship

with his step grandson, Mr. Craig Burdine whereby he transferred control of all of his assets to

Mr. Burdine and moved to the state of Washington to live with Mr. Burdine in return for Mr.

Burdine providing care for him and allowing him to not be placed in a nursing facility. Ex. “HC

1” at pp. 169-72, “HC 5” at p.9. During that time, Mr. Dobronich purchased real estate for Mr.

Burdine in Washington State, as well as the property located at 20127 Nell Drive, along with

purchasing a trailer to be placed on the property. Ex. “HC 14”. The arrangement with Mr.

Burdine failed, and Mr. Dobronich returned to Nell Drive and removed Mr. Burdine’s control of

his assets. Ex. “HC 1” at pp. 169-72. At the time Mr. Dobronich reacquired complete control




                                               1
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 2 of 46



of his assets in April of 2011, he had spent well over $300,000 of his estate during the attempted

arrangement with Mr. Burdine. See Ex. “HC 1” at pp. 169-72, “HC 5” at p.9, “HC 14”.

       Throughout the time that Petitioner was performing care-giving services to Mr.

Dobronich, beginning in the Summer of 2012 through February of 2013, Mr. Dobronich

attempted to form the same relationship with the Thibodauxs that he had previously attempted to

form with Mr. Burdine. Ex. “HC 3”. Petitioner and Mr. Dobronich had several conversations

whereby Mr. Dobronich expressed a strong desire not to be placed in a nursing home and to be

allowed to live out his life at his home at 29127 Nell Drive, whereby Petitioner expressed to Mr.

Dobronich her intention to continue to take care of Mr. Dobronich and not to allow him to be

placed in a nursing home. Ex. “HC 2” at pp. 10-11, “HC 3”. As an incentive for them to stay

in Sun, Louisiana and take care of him, Mr. Dobronich discussed with petitioner and her husband

developing and managing rental property with Mr. Dobronich’s financial assistance, which

would include the property at Nell Drive, as well as other in the near vicinity. Ex. “HC 3”. Mr.

Dobronich would then leave all of his assets to the Thibodauxs in his will. Id.

       In February of 2013, after suffering a heart attack for which Petitioner drove him to the

hospital; Mr. Dobronich decided to enter into his previously discussed arrangement with the

Thibodauxs. Exs. “HC 2” at p.4, “HC 6” at p.11. Mr. Dobronich executed a statutory will and

a power of attorney executed in favor of Petitioner, which provided Petitioner with access to Mr.

Dobronich’s finances. Exs. “HC 1” at pp. 33-37. From February through mid-March of 2013,

Petitioner, at the specific direction of Mr. Dobronich, and with the use of Mr. Dobronich’s power

of attorney, engaged in several transactions in connection with their arrangement: assets were

moved from Mr. Dobronich’s investment account to purchase undeveloped or dilapidated real

estate property within the immediate vicinity of Mr. Dobronich’s and the Thibodaux’s home, as



                                                2
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 3 of 46



well as to purchase several items necessary to develop and renovate such property. Exs. “HC 1”

at pp. 5-9, “HC 3”. Mr. Dobronich also authorized the Thibodauxs to purchase vehicles and

other personal items. Id. From February through March of 2013, Mr. Dobronich specifically

authorized over 30 transactions, which included purchases, cash withdrawals and transfers,

totaling over $334,000. Id.

        On March 12, 2013, Mr. Dobronich suffered a severely fractured hip from a fall at his

home. Ex. “HC 2” at p.7. Requiring substantial rehabilitation, but not wanting to be placed in

a nursing facility during his recovery, Mr. Dobronich and Petitioner decided to purchase a

handicapped accessible camper, which would be placed adjoining the Thibodaux’s residence to

aid Petitioner in assisting with his recovery (as his residence was approximately 50 yards away

from the Thibodaux’s residence). Exs. “HC 1” at p.9, “HC 2” at pp. 10-11, “HC 3”.

       On or around March 15, 2013, two of Mr. Dobronich’s nephews George and Forest

Dobronich (“the Nephews”), were informed by Mr. Burdine (who had previously been taken off

Mr. Dobronich’s accounts) that their uncle had begun spending money from his retirement

account. Ex. “HC 1” at pp. 1, 24. Other than a general awareness of and specific interest in

Mr. Dobronich’s finances, the Nephews had virtually no connection with the daily life of Mr.

Dobronich: they did not visit him on a daily basis, did not assist with cooking, cleaning, or

caring for him, nor did they assist in home or property maintenance; nor did they spend holidays

with him, nor invite him to spend time with them or their children. Id.

       On March 18, 2013, the Nephews engaged the St. Tammany Parish Sheriff’s Office in an

investigation of the Thibodauxs for elder exploitation. Ex. “HC 1” at p.1. The investigation

was conducted by Detective Stefan Montgomery. Det. Montgomery’s investigation proceeded

from March 18, 2013 through April 4, 2013. Ex. “HC 1” at pp. 1-26. His investigation



                                                3
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 4 of 46



involved a search of Mr. Dobronich’s financial records, three interviews with Mr. Dobronich, as

well as interviews with the Thibodauxs as well as representatives from various financial

institutions. Id. Det. Montgomery also engaged the support of the United States Secret Service;

and on March 27, 2013, conducted a raid of the Thibodaux residence and the residence of Mr.

Dobronich (with 10 armed St. Tammany Parish Sheriff’s deputies and U.S. Secret Service

Agents) and seized several items from their respective residences. Ex. “HC 1” at pp. 12-18,

“HC 7” at pp. 9-16.

       Det. Montgomery attempted to create a false narrative that Mr. Dobronich had lived off

of a $1,200 per month stipend from his “over $800,000.00” investment account, that he never

made any other financial transactions, that the Thibodauxs had obtained a power of attorney

while Mr. Dobronich was hospitalized and had used the power of attorney to spend over

$300,000.00 of Mr. Dobronich’s money on purely personal items without Mr. Dobronich’s

knowledge or consent; that this spending was brought to the attention of his concerned Nephews

by Mr. Dobronich’s broker and that the Nephews were the heirs to Mr. Dobronich’s estate. Ex.

“HC 1” at pp. 1-10.      The evidence collected by Det. Montgomery actually established the

following:

1)     The financial records uncovered by Det. Montgomery established that Mr. Dobronich

       maintained very complicated and convoluted financial arrangements, with several bank

       accounts each drawing income from different sources, as well as a large and unknown

       source of cash, and of which neither Det. Montgomery, nor even Mr. Dobronich’s broker,

       Joe Romano, were fully aware. Ex. “HC 1” at pp. 27, 46, 48-49, 56-59, 79-84, “HC 5”

       at pp. 11-12.   These financial arrangements involved the establishment of several bank

       accounts and the maintenance of a substantial, and unknown supply of cash by Mr.



                                              4
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 5 of 46



      Dobronich. Id. The evidence indicates that this complex financial arrangement was

      specifically intended by Mr. Dobronich in large part due to his fear of being exploited

      and taken away from his home by his Nephews. Id.

2)    Several of the financial records obtained constituted checks that were signed by Mr.

      Dobronich himself. Ex. “HC 1” at pp. 50, 51, 52, 85, 92, 232. In one instance, a check

      for a specific transaction (purchase of a handicapped accessible camper which was to be

      placed adjoining Defendant’s trailer to facilitate Mr. Dobronich’s rehabilitation and

      recovery from his broken hip) was completely written by Mr. Dobronich himself and

      presented for payment after the initial attempted transaction was prevented due to the

      freezing of bank accounts by law enforcement pursuant to the investigation. Ex. “HC 1”

      at pp. 9-11, 104-112, 232. Additionally, the large scale transactions abruptly ceased on

      March 13, 2013 (one day after Mr. Dobronich was admitted to the hospital). Ex. “HC 1”

      at pp. 5-8.   Likewise, testimony indicated that Mr. Dobronich’s broker specifically

      witnessed Mr. Dobronich authorize a substantially large transfer from the investment

      account. Exs. “HC 1” at pp. 27, “HC 5” at p.14.

3)    Almost all of the purchases discovered were located on the Thibodauxs property, next

      door to Mr. Dobronich’s property and were consistent with the maintanence and

      development of rental property. Ex. “HC 1” at pp. 5-10, 13-18. Likewise the real estate

      purchase at 29066 Ellis Drive and another attempted real estate purchase at 28529 Hall

      Road were all within ¼ mile of the Thibodaux/Dobronich residences and were, likewise

      consistent with development and maintenance of rental property and Mr. Dobronich’s

      intent to give the Defendant and her husband a strong financial incentive to remain co-

      located with him at his home on Nell Drive. Id.



                                             5
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 6 of 46



4)     The interview with the investment broker, Mr. Joe Romano, and the March 27, 2013 raid

       uncovered evidence that Mr. Dobronich had previously attempted to form an

       arrangement, similar to the arrangement formed with the Thibodauxs, with his step

       grandson, Mr. Craig Burdine, executing a power of attorney in his favor, allowing him

       access to his finances, purchasing land for Mr. Burdine, in his name. Ex. “HC 1” at pp.

       1-2, 13, 27-28, 168-172.

5)     Significantly, Det. Montgomery asserted that Mr. Burdine “was notified out of concern

       by Joe Romano (owner)[Mr. Dobronich’s broker] during a phone conversation.” Ex.

       “HC 1” at p.1. In actuality, Mr. Romano indicated (in his statement and testimony under

       oath) that he was not concerned about the transactions (he carried them out); and that it

       was Mr. Romano who was contacted by Mr. Burdine, who indicated that he was

       concerned about recent transaction history. Ex. “HC 1” at p.27, “HC 5” at p.15. In

       fact, Mr. Romano had informed Mr. Burdine that he could not give him any information

       regarding the account, and did not do so until he got the Nephews in on a three way call.

       Id.

6)     The March 27, 2013 armed raid covered both the Thibodaux residence at 29145 Nell

       Drive and Mr. Dobronich’s residence at 29127 Nell Drive did not uncover any instrument

       or testament purporting to name the Nephews as beneficiaries of Mr. Dobronich. Ex.

       “HC 1” at pp. 13-17. The March 27, 2013 raid did uncover the original February 14,

       2013 statutory will in favor of the Thibodauxs and the power of attorney. Id.

       Although Det. Montgomery was able to determine the true nature of the arrangement

between Mr. Dobronich and the Thibodauxs and was specifically informed by Mr. Dobronich of

the nature of the arrangement and that all transactions were specifically authorized himself (see



                                               6
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 7 of 46



infra); Detective Montgomery assisted the Nephews in concealing Mr. Dobronich’s assent to

these transactions and in gaining physical control over Mr. Dobronich through an illegally

obtained power of attorney which the Nephews further used to obtain exclusive physical control

over Mr. Dobronich. See Ex. “HC 1” at pp. 2-10.

       Specifically, on March 28, 2013, the Nephews, with their lawyers, went to Sidney

Dobronich’s hospital room and coerced him into signing a general power of attorney, revoking

petitioner’s POA and providing the Nephew’s with said general power of attorney. Ex. “HC 2”

at p.13, “HC 4” at pp. 9-11. Using said power of attorney, upon his discharge from the hospital

on April 2, 2013, Sidney Dobronich was taken by his nephew, Forest Dobronich, to his home in

Diamondhead, Mississippi, where he was in the exclusive custody and control of his Nephews,

under what was described as 24/7 supervision (until his death in March of 2014). Ex. “HC 9” at

pp. 38, 43-44.

       Using their illegally obtained power of attorney from Mr. Dobronich, the Nephews

instituted two civil actions against petitioner and her husband in the 22nd Judicial District Court.

The first, entitled Forest Dobronich and George Dobronich v. Darnay Thibodaux and Calvin

Thibodaux, No. 2013-11468, 22nd J.D.C., Div. “F”, (hereinafter, “the Injunction Action”), was

voluntarily dismissed shortly after filing to avoid a writ of habeas corpus filed by petitioner’s

previous attorney. Ex. “HC 4” at pp. 1-22. The second action, entitled, Forest Dobronich and

George Dobronich v. Darnay Thibodaux and Calvin Thibodaux, No. 2013-11784, 22nd J.D.C.,

Div. “D”, (hereinafter, “the Civil Revocation Action”) to revoke several transactions and for

return of assets. Ex. “HC 4” at pp. 23-32. Using Det. Montgomery’s connections with the

United States Secret Service (“USSS”) as part of the USSS Financial Crimes Task Force, the

Nephews and Det. Montgomery also leveraged a civil asset forfeiture proceeding, United States



                                                 7
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 8 of 46



v. 100,641.06, et al., No. 13-5566, USDC EDLa, Sect. “B”, to seize assets and property known

by Det. Montgomery to have been rightfully obtained with Mr. Dobronich’s consent. Ex. “HC

7”. It is of no small significance that the Federal Civil Asset Forfeiture action not only deprived

petitioner of any assests, but also involved a specific threat by the Office of the United States

Attorney for the Eastern District of Louisiana that petitioner could be prosecuted for Federal

crimes as well. Ex. “HC 7” at p.26. The Nephews also admitted to the seizure and acquisition

by both STPSO and USSS of at least $292,000 of the $334,000 that was expended by Mr.

Dobronich via Petitioner pursuant to their arrangement. Ex. “HC 4” at p.25.

       These efforts by Det. Montgomery and the Nephews resulted in a criminal prosecution of

Petitioner and her husband, State v. Thibodaux, No. 534840-1, 22nd J.D.C., Div. “C” for two

counts of violations of La. R.S. 14:93.4, Exploitation of the Infirmed. Ex. “HC 10”. Due to

involvement of a high ranking member of the St. Tammany Parish District Attorney’s Office

with the circumstances of the case (the illegally obtained power of attorney listed Mr. Leo

Hemelt, Jr. as a witness thereto), the criminal matter was prosecuted by the Louisiana

Department of Justice ( hereinafter, “LaAg”). Ex. “HC 10” at pp. 1-2.

       During the pendency of the criminal investigation and the civil revocation action, and

despite being under intense coercion and almost exclusive physical control of the Nephews,

Sidney Dobronich had the opportunity to provide sworn testimony in two instances in which he

attempted to state that all transactions performed by the Petitioner were specifically authorized

and he did not want to prosecute the Petitioner or her husband. On March 27, 2013, Mr. Sidney

Dobronich made the following statement, duly sworn by a notary in good standing in the State of

Louisiana:

               Before me, Rebecca D. Crawford, Notary Public, personally appeared:



                                                8
     Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 9 of 46



                                       Sidney Dobronich

       who being first duly sworn, states that

       1) He does not want to press charges against Calvin and/or Darnay Thibodaux for
       acting on his behalf with a Power of Attorney he executed in the presents [sic] of
       a Notary Public and two witnesses;

       2) Anything purchased was with his consent and were authorized with his full
       knowledge;

       3) Items such as, Kubota Tractor, a 4-wheeler, 2001 Chevy PK, a 2013 Nissan
       Altima and property(s) [sic] were purchased with my knowledge; the money came
       from my account;

Ex. “HC 1” at p.236.

       Admittedly, the March 27, 2013 affidavit was hand written, being generated that same

day that petitioner endured the arguably frightening and intimidating raid on her home by several

armed U.S. Secret Service Agents and St. Tammany Parish sheriff’s deputies. Ex. “HC 1” at

pp. 13, 20, 236.

       On April 2, 2013; Det. Montgomery interviewed Ms. Rebecca Crawford, the individual

who notarized the February 14, 2013 will and power of attorney and the March 27, 2013

affidavit. Ex. “HC 1” at pp. 19-20. Det. Montgomery implicitly determined that Ms. Crawford

was a notary in good standing in the State of Louisiana (and was formerly a Justice of the Peace

in Pearl River). Ex. “HC 1” at p.19. Det. Montgomery also admitted that Ms. Crawford

determined that Mr. Dobronich appeared competent at all times in which he executed any

documents in her presence. Ex. “HC 1” at p.20. Regarding the March 27, 2013 affidavit, Det.

Montgomery reported that 1) Ms. Crawford had asked Mr. Dobronich if he would be willing to

sign a statement, to which he affirmatively replied; 2) that Ms. Crawford had given the affidavit

to Mr. Dobronich to read; 3) that Mr. Dobronich had read the affidavit; 4) that she read off the

                                                 9
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 10 of 46



list of items to Mr. Dobronich and asked him if he consented to the purchases, to which he

answered “yes”; and 5) that he had signed the affidavit. Id.

       On June 25, 2013, Mr Dobronich testified in open court in the Civil Revocation Action,

as follows.

       Q.      Now, I want to show you an affidavit, sir, and this is an affidavit that I’m
       going to mark as Defense Exhibit Number 4. Take your time and look at it, and
       it’s dated March 27, 2013, affidavit, okay. When you finish reading just
       acknowledge your head, okay, please. Are you finished reading it?
       A.      Uhm-hum (Affirmative response).
       Q.      Would you look at the bottom of it. Do you remember I pointed out Mrs.
       Crawford. Do you know Rebecca Crawford?
       A.      Yeah.
       Q.      Is that her name on the bottom of it?
       A.      It is.
       Q.      And is that your signature on the bottom of it?
       A.      Yeah.
       Q.      And without going into it, it says - - and we’re going to go into it - - that
       you gave her the power of attorney to buy a Kubota tractor, a four-wheeler, a
       2001 Chevy pickup, a Nissan, other property with your full knowledge and with
       your account and with your consent with your money from your account. Does it
       say that? And you do not wish to pursue these people for criminal charges. It
       says what it says; does it not, sir? Yes?
       A.      Yeah.
       Q.      And whose signature is on the bottom of that affidavit? Is that your
       signature on the bottom?
       A.      Yeah.

Ex. “HC 5” at pp. 74-75.

       Again, on June 25, 2013; Mr. Dobronich specifically testified in the Civil Revocation

Action, under direct questioning by the Court, as follows:

       BY THE COURT:
            Wait. I have a question, Mr. Burns.
       BY MR. BURNS:
            Yes, sir, surely.
       BY THE COURT:

                                                10
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 11 of 46



               Why did you do this? Did somebody ask you to do this?
       BY THE WITNESS:
               I don’t know.
       BY THE COURT:
               You don’t know why you did this? You don’t remember who asked you
       to do it?
       BY THE WITNESS:
               (Negative Response).
       BY THE COURT:
               Was it your idea? You came up with this by yourself?
       BY THE WITNESS:
               (Affirmative Response)
       BY THE COURT:
               You called up Ms. Crawford and said I want to do an affidavit?
       BY THE WITNESS:
               Yeah.
       BY THE COURT:
               You called her up? Ms. Crawford is right there. You called her up and
       said I want to do an affidavit and say that everything I did I don’t want to
       prosecute them for and I want to give this to them? You called them up and said
       that? It was your idea?
       BY THE WITNESS:
               (Affirmative response).

Ex. “HC 5” at pp. 76-77.

       In all fairness, the Court unfortunately, and erroneously, terminated Mr. Dobronich’s

testimony soon after that point, citing his competence; and ordered that his competency be

evaluated. Ex. “HC 5” at p.79. It should be noted that Sidney Dobronich made the above

independent exculpatory statements on June 25, 2013 after being in the exclusive custody and

control of his Nephews, George and Forest Dobronich (hereinafter, “the Nephews”), while he

stayed at the home of Forest Dobronich, in which Mr. Dobronich was under what was described

as 24/7 supervision. See Ex. “HC 9” at pp. 43-44.

       The third exculpatory statement was made by Mr. Dobronich to Det. Montgomery within

the context of the three interviews of Mr. Dobronich by Det. Montgomery. In the first interview,

                                              11
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 12 of 46



taken on March 18, 2013, Det. Montgomery obtained search authorization for all of Mr.

Dobronich’s bank accounts and financial records of his broker. Ex. “HC 1” at pp. 3-4. The

first interview was recorded (though, interestingly, the recording does not contain any statement

by Mr. Dobronich that he wanted his nephews to be his heirs, contradicting Det. Montgomery’s

report on that point). Ex. “HC 1” at p.4. Between the first interview on March 18, 2013 and the

second interview on March 21, 2013, Det. Montgomery obtained several of Mr. Dobronich’s

financial records (though the records of Mr. Dobronich’s broker, or any specific mention thereof,

are conspicuously absent from his report). Ex. “HC 1” at pp. 5-9. Despite having what Det.

Montgomery explicitly reports as over 30 transactions totaling $334,000, Det. Montgomery only

reportedly asks Mr. Dobronich vaguely about the sale of a car and a camper, to which he notes

Mr. Dobronich says no. Ex. “HC 1” at pp. 9-10.

       The third interview, conducted on April 2, 2013, and also recorded by Det. Montgomery.

is significant in its own right in that Mr. Dobronich stated that he recalled signing something but

he did not know what it was. Ex. “HC 1” at p.19. Interestingly, Mr. Dobronich signed 2 things

between the second and third interviews: the March 27, 2013 affidavit, Ex. “HC 1” at pp. 19-

20, 236, and the March 28, 2013 power of attorney revoking petitioner’s prior POA in favor of

the Nephews, Exs. “HC 2” at p.13, “HC 4” at pp. 9-11. As mentioned above, immediately

after the third interview on April 2, 2013, Det. Montgomery interviewed the notary for the March

27, 2013 affidavit, Mrs. Rebecca Crawford, who confirmed Mr. Dobronich’s lucidity in

executing same. Ex. “HC 1” at pp. 19-20. As per his report, Det. Montgomery did not follow

up on the Nephew’s March 28, 2013 POA. Instead (again enlisting the assistance of several U.S.

Secret Service Agents) Det. Montgomery turned to heavy handed intimidation tactics (and

fraudulent misrepresentations regarding potential criminal exposure) directed at one of the sellers



                                                12
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 13 of 46



of land to petitioner, whereby generating a potential process crime of obstruction of

justice/witness tampering, from which Det. Montgomery ultimately obtained the arrest of

petitioner and her husband. Ex. “HC 1” at pp. 21-26.

         Critically, of the three interviews, only the first and third were recorded: the second

interview of March 21, 2013 (the interview presumably containing the confrontation of Mr.

Dobronich with all of the 30 plus transactions of over $334,000 allegedly “perpetrated” by

petitioner, discovered by Det. Montgomery as per his search authorizations, and Mr. Dobronich’s

presumed shocked and angry response at the discovery of same) was not recorded. Ex. “HC 1”

at pp. 4, 9-10, 19, “HC 9” at p.63 ; see Ex. “HC 6” at pp. 57-60. In fact, given the

circumstances, Det. Montgomery was specifically told by Mr. Dobronich that the all of the

transactions were authorized (and he probably told Det. Montgomery to leave petitioner and her

husband alone, as well as other things about his nephews that Det. Montgomery did not want to

hear).

         In line with these instances of exculpatory testimony of Mr. Dobronich, prior to August

of 2013, petitioner, through her counsel at the time, made repeated attempts within the Civil

Revocation Action proceedings to obtain Mr. Dobronich’s testimony in a deposition, to include

filing a writ of habeas corpus in the Injunction Action, making a request for deposition, then

seeking the compulsory setting of a deposition in the Civil Revocation Action. Ex. “HC 4” at

pp. 12-13, 50, 59, 60. These efforts were consistently thwarted by the Nephews. Ex. “HC 4” at

pp. 15-22, 51-58, 61-67.      These efforts also included the filing of a rule to compel Mr.

Dobronich’s deposition testimony, filed on June 13, 2013, in which counsel for petitioner

asserted, as follows:

         Incidental to the above captioned suit #2 the plaintiffs [Nephews] have filed
         multiple pleadings all of which are intended to keep Mr. Sidney Dobronich from

                                               13
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 14 of 46



       testifying truthfully about the facts that would exonerate the defendants from any
       claim of wrongdoing.

Ex. “HC 4” at pp. 69-70.

       On July 9, 2013, (almost immediately after the Court’s termination of Mr. Dobronich’s

June 25, 2013 testimony and order for his mental competency to be evaluated) the Nephews, in

their capacity as agents-in-fact of Sidney Dobronich (and with a fiduciary duty to act in his

interests), submitted a medical report of Dr. Paul Verrette to the Court in the Civil Revocation

Action, which declared, as followed:

       Mr. Dobronich was evaluated on July 2, 2013. He has multiple medical problems
       which include, hypertension, hypertensive cardiovascular disease, coronary artery
       disease, s/p coronary artery stent, osteoarthritis with total hip replacement of the
       left hip, chronic renal insufficiency and dementia. Dementia is likely due to his
       history of hypertension and cerebrovascular disease. His dementia is such that he
       is not able to direct his affairs concerning person or property in matters consistent
       with his own interest.

Ex. “HC 4” at pp. 74-75.

       This report notwithstanding, counsel for Defendant continued to persist with obtaining a

deposition of Sidney Dobronich. Ex. “HC 4” at pp. 77-78. On July 17, 2013, counsel in the

Civil Revocation Action held a status conference with the Court, which counsel for Nephews

summarized as follows:

       This is to confirm my conversation with you during the Status Conference with
       Judge Garcia wherein I informed you and the judge that we oppose the setting of
       Sidney Dobronich’s deposition based on his incompetency and dementia. As a
       result of that information, Judge Garcia has set this matter on the docket for
       August 27, 2013.

Ex. “HC 4” at p.80.

The “setting of Sidney Dobronich’s deposition”, as a contested matter, was set for hearing on

August 27, 2013. Ex. “HC 4” at p.81. Not insignificantly, also pending was a motion for

                                                14
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 15 of 46



contempt filed by the Nephews against petitioner and her husband (which was not filed in the

record nor was otherwise apparent until the circulation of a proposed judgment by the Nephews’

attorney on August 1, 2013) for merely exchanging pleasantries with Mr. Dobronich in the

courtroom hallway coinciding with the June 25, 2013 hearing. Exs. “HC 4” at pp. 85, 88-89,

“HC 5” at p.80.

       On August 13, 2013, the Nephews send another report of Dr. Verrette, dated July 25,

2013, not only stating that Sidney Dobronich was not competent to handle his affairs, but also

“that [Sidney Dobronich] is not mentally stable enough to be able to provide any competent

testimony in a court of law, including a deposition.” Ex. “HC 4” at pp. 82-83.

       Prior to the August 27, 2013 hearing, counsel for petitioner, in an apparent shift in

strategy (and in an apparent effort to stave off further negative consequences from the Nephews

pending motion for contempt), discontinued his effort to obtain Mr. Dobronich’s deposition

testimony and agreed not to contest the Nephew’s contentions of Mr. Dobronich’s incompetence.

Ex. “HC 4” at p.90.

       On August 27, 2013, the Court in the Civil Revocation Action issued a judgment

declaring Sidney Dobronich incompetent to testify at trial or deposition.        The motion for

contempt of the Nephews was also dropped. Id.

       Petitioner acknowledges filing a motion, through her counsel at the time, with the District

Court in the Criminal Proceedings seeking to exclude the testimony of Sidney Dobronich, and

entering into a stipulation with the State of Louisiana to that effect on December 12, 2013. Exs.

“HC 10” at pp. 4-5, “HC 11” at pp. 7-9. Petitioner submits that said motion and stipulation

were predicated upon the August 27, 2013 judgment declaring Sidney Dobronich incompetent to

testify. Ex. “HC 4” at p.90. Petitioner also was unaware that Sidney Dobronich purportedly



                                               15
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 16 of 46



executed a handwritten will on July 18, 2013 (naming the Nephews as beneficiaries), nor could

she have been aware of the Nephew’s attempt to probate same on August 6, 2014. (see infra).

       During the hearing of December 12, 2013 concerning the petitioner’s Motion to Exclude

Testimony, the following statements were made in open court:

       THE COURT:
               Now we have the motion to exclude testimony from Sidney Dobronich. I
       think we’ve had a discussion about that in chambers. And there was an
       agreement that there would be no testimony from Sidney Dobronich, as Mr.
       Dobronich has been declared incompetent.
               Is that correct?
       MR. BLAKE:
               That is correct, your Honor.
       MR. BURNS:
               That is correct, if that’s a stipulation that he is not going to testify in the
       court proceedings.
       THE COURT:
               I believe that’s what Mr. Blake has indicated.

                                         *       *       *
       THE COURT:
                No. That motion is denied.
                Now, Mr. Dobronich cannot assist the State in the presentation of their
       case because he is incompetent, so he will not be sitting at the counsel table. But
       he is allowed to come into the courtroom.

Ex. “HC 11” at pp. 7-8, 10.

       Petitioner was precluded from obtaining any potentially exculpatory testimony from

Sidney Dobronich through his death on March 24, 2014. Ex. “HC 8” at p.1.

       Notwithstanding the death of Mr. Dobronich in March of 2014, in August of 2014; the

Louisiana Department of Justice, which was handling the prosecution in the criminal case,

procured expert testimony from Dr. Michelle Garriga regarding a forensic psychiatric analysis of

Mr. Sidney Dobronich. Ex. “HC 10” at pp. 10-29. This expert testimony relied heavily upon


                                                 16
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 17 of 46



the Verrette Reports and the statements of the Nephews and concluded that Mr. Dobronich

suffered from Major Neurocognitive Disorder (Dementia) and lacked the capacity to consent to

any of the transactions conducted within the last 2 years of his life, including between February

and March of 2013 for which petitioner was being prosecuted.

       Mr. Dobronich demonstrated confusion and memory loss, and problems with
       concentration, executive function, and social cognition during his court testimony
       on June 25, 2013. Dr. Verrette found disorientation and memory loss in his
       evaluation on July 2, 2013 leading to his diagnosis of dementia. Based upon his
       evaluation, Dr. Verrette further opined that Mr. Dobronich was “not able to direct
       his affairs concerning person or property in matters consistent with his own
       interest.”
       It is my opinion that he lacked the same capacity in the months prior, i.e. during
       the time in question, February and March of 2014 [sic]. Dementia (except that
       caused by a sentinel event such as a massive stroke) has a slow, step-wise
       progression. It does not spontaneously appear to the degree evident in Mr.
       Dobronich in June and July without it having also been present in the previous
       months.

Ex. “HC 10” at pp. 28-29.

       Clearly, without this expert testimony, in light of the absence of Mr. Dobronich and the

two instances of sworn testimony indicating that the transactions were authorized; the State of

Louisiana would not have had legal sufficiency to bring the criminal prosecution against

Petitioner or her husband. More importantly, without Mr. Dobronich’s availability; Petitioner

was effectively required to rebut the State’s evidence of the over 30 transactions of $334,000,

conducted in less than one month’s time with nothing but her own admittedly self serving

testimony.

       At around the same time that the State was procuring expert testimony regarding Mr.

Dobronich’s competence to authorize the transactions at issue, on August 6, 2014, the Nephews,

Forest and George Dobronich, along with several other purported nieces and nephews, opened a



                                               17
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 18 of 46



succession: Succession of Dobronich, No. 2014-30680, 22nd J.D.C., Div “I” (“the Succession”),

in which the Nephews submitted an affidavit, dated July 16, 2014, probating a purported

olographic testament of Mr. Dobronich. Ex. “HC 8” at pp. 1-6. The purported olographic

testament was written on what appeared to be a sheet of looseleaf notebook paper, was illegible

in several areas, and the date of the purported instrument was inconsistently written. Ex. “HC

8” at pp. 5-6. The affidavit for probate provided in pertinent part:

               BEFORE ME, the undersigned authority personally came and appeared:

                     FOREST DOBRONICH and GEORGE DOBRONICH

               Both persons of the full age of majority, who, after first being duly sworn,
       did depose and state:
               That Affiants are the surviving nephews of the late SIDNEY
       DOBRONICH.
               That affiants are familiar with the handwriting of SIDNEY DOBRONICH
       and that Affiants have reviewed the Last Will and Testament dated July 18, 2013,
       which appears on one sheet of paper beginning with the words, “I, SIDNEY
       DOBRONICH, being of sound mine & body” and ending in the words “would
       like to leave all my possessions at the time of mine of my death to all my nieces
       and nephews to be divided equally.”

Ex. “HC 8” at p.3.

       This purported olographic testament, purportedly dated on July 18, 2013, is bracketed by

the Nephews July 9, 2013 and August 13, 2013 submissions to the Court in the Civil Revocation

Action regarding Mr. Dobronich’s ability to “direct has affairs concerning person or property in

matters consistent with his own interest.” See Ex. “HC 4” at pp. 74-75, 82-83. The July 18,

2013 date is one day after the June 17, 2013 correspondence of the Nephew’s attorney in the

civil action pertaining that day’s status conference specifically noting the Nephews opposition to

the setting of a deposition of Mr. Dobronich “based on his incompetency and dementia.”

Compare, Ex. “HC 4” at p.80, with, Ex. “HC 8” at pp. 3, 5.

                                                18
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 19 of 46




       Additionally, the sworn descriptive list filed by the Nephews in connection with the

successions proceedings, when compared to the evidence collected in Det. Montgomery’s

investigation of Mr. Dobronich’s finances, reveal that the Nephews appropriated over $200,000

of Mr. Dobronich’s estated during the time they had power of attorney over Mr. Dobronich’s

finances. Compare, Ex. “HC 1” at pp. 5-10, with, “HC 8” at p.7; see also, Ex. “HC 10” at

pp. 31-37. Further, the Nephews attempted to conceal this by improperly attributing those assets

to the value of the claims in the Civil Revocation Action. Ex. “HC 8” at p.7.

       On November 7, 2014, Petitioner filed a Petition to Annul the July 18, 2014 testament.

In that Petition to Annul, Petitioner herein explicitly raised the issue of Mr. Dobronich’s mental

capacity to execute the July 18, 2013 hand written will based on the submission of the Verrette

Reports to the Court in the Civil Revocation Action. Ex. “HC 8” at pp. 11-13. On November

10, 2014, AAG Blake tendered to Petitioner counsel, Mr. Roy Burns, what it identified as Brady

material regarding the July 18, 2013 purported testament of Mr. Dobronich, indicating at least its

awareness of the Nephews attempt to probated a testament in direct contravention of its key

piece of evidence against Petitioner. Ex. “HC 10” at p.30.

       Trial of the criminal matter was set for December 15, 2014. On December 3, 2014,

Petitioner’s Counsel in this Petition filed a Motion to Enroll in the criminal matter with Mr.

Burns. Ex. “HC 10” at pp. 39-40. On December 9, 2014, petitioner filed a Motion to Exclude

the Testimony of Dr. Garriga, based on a violation of Louisiana Rules of Evidence Rule 702

(Daubert), in which the Petitioner specifically contested the reliability of Dr. Garriga’s testimony

as to the mental competency of Mr. Dobronich. Ex. “HC 10” at pp. 42-53. On December 16,

2014, a hearing on the Defense Motion to Exclude Expert Testimony was held, wherein Dr.



                                                19
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 20 of 46



Garriga specifically explained that Major Neurocognitive Disorder was of such a nature that Mr.

Dobronich was completely mentally incompetent and did not and could not have any instances of

mental capacity to conduct any transactions during the existence of the disorder. Ex. “HC 10”

at pp. 54-55. In her testimony of December 16, 2014, Dr. Garriga explained the basis for her

determination that Sidney Dobronich’s dementia had progressed to such an extent at the time Dr.

Verrette examined him on July 2, 2013, that the dementia would have had to have been present

and February and March of 2013. Ex. “HC 10 at pp. 28-29. Furthermore, Dr. Garriga

explicitly testified further the Sidney Dobronich could not have had any lucid moments in the

timeframe of February and March of 2013, and hence could not have had any such lucid

moments in July of 2013 as well. Ex. “HC 12” at p.171. The LaAG did not in any way attempt

to qualify or correct this testimony; and the Court subsequently denied the Petitioner’s Motion at

that time.

       As a result of the potential testimony of Dr. Garriga, and being functionally deprived of

Mr. Dobronich’s exculpatory testimony (and succumbing to a year and a half of considerable

pressure from multiple lawsuits in state and Federal courts, as well as heavy handed intimidation

from state and Federal law enforcement); on December 17, 2014, petitioner and her husband

changed their pleas to guilty as charged. Ex. “HC 10” at pp. 58-60. The prosecution, while

agreeing to a sentence of probation for Petitioner’s husband Calvin Thibodaux, insisted on a pre-

sentence investigation as to Petitioner. Id. The Court set the sentencing hearing for January 29,

2015. Id.

       On January 9, 2015, petitioner filed a Motion to withdraw her guilty plea and to dismiss

the indictment on the grounds that the Nephews, in coordination with the State of Louisiana,

deprived her of Mr. Dobronich’s favorable testimony in violation of the Compulsory Process



                                               20
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 21 of 46



Clause of the 6th Amendment and the Due Process Clause of the 5th and 14th Amendments to the

United States Constitution. Ex. “HC 10” at pp. 62-77. In opposition Petitioner’s motion to

withdraw her plea, the LaAG, in brief to the District Court, again relied on the opinion of Dr.

Garriga in asserting that no Compulsory Process Clause violation occurred because the

Compulsory Process Clause only applied to competent witnesses. Ex. “HC 10” at pp. 78-85. In

making this argument, the State made this unequivocal statement:

       Mr. Sidney Dobronich had no knowledge of this transaction, had no knowledge
       that a check drawn on his account was used, nor was he capable of consenting
       to this transaction because he was suffering from dementia all of which is why
       he was not a party to the transaction.

Ex. “HC 10” at p.83.

       On January 29, 2015, the State of Louisiana, in arguing against the petitioner’s motion to

Withdraw Plea/Dismiss, made the following statement in open court:

       . . . There’s no state involving here, whatsoever, with Mr. Dobronich’s inability
       to testify. Judge, he died. The doctors declared him incompetent to testify. He
       was declared incompetent to testify, even in the civil suit. Judge, the State had
       no point in him being declared incompetent. Judge Garcia saw him, questioned
       him, and determined, while he was testifying on June 25, 2013, that he was
       incompetent to testify, Judge. Plain and simple. The Judge subsequently issued
       an order declaring that he was incompetent to testify.

               Last year, December 12, 2013, there was a hearing based on a motion filed
       by Mr. Roy Burns that sought to exclude Mr. Dobronich’s testimony because he
       was declared incompetent, Judge. So that was resolved that day. Y’all
       [petitioner] agreed that he was incompetent to testify.

Ex. “HC 11” at pp. 49-50.

       The Court subsequently denied the petitioner’s Motion to Withdraw Plea/Dismiss,

making the following statement:

       The Court is familiar with this case having began [sic] a trial in this matter,
       listened to the testimony of Dr. Garriga. The Court does believe that any

                                               21
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 22 of 46



       testimony that would have been favorable to the Thibodauxes is all speculative at
       this point; and, further, he would not have been allowed to testify.

Ex. “HC 11” at p.51.

       Sentencing followed, wherein the Court sentenced petitioner to 10 years in prison with 5

years suspended, and 5 years probation. Ex. “HC 10” at p.86.

       Petitioner filed her Application for Writ of Supervisory Review to the Louisiana First

Circuit Court of Appeals on February 17, 2015, which application was denied on February 19,

2015. Ex. “HC 10” at pp. 88-160. Petitioner filed her Application for Writ of Supervisory

Review to the Louisiana Supreme Court on March 9, 2015. Ex. “HC 10 at pp. 161-189. The

State filed an opposition with the Louisiana Supreme Court in which it attached a copy of its

opposition to the petitioner’s motion in the District Court, containing the statements that Mr.

Dobronich was not competent and was not capable of consenting to the transactions at issue. Ex.

“HC 10” at pp. 191, 201-02. The Louisiana Supreme Court denied petitioner’s writ application

on May 15, 2015. Ex. “HC 10” at p.204.

       Arguably, despite the legal arguments raised, given the discretion afforded to the District

Court, the denial of writs could have been based on a finding that the District Court was within

its discretion to find Mr. Dobronich incompetent as a potential witness throughout the pendency

of the criminal prosecution up until his death, as there was no sworn testimony in the record to

the contrary. Similarly, without sworn testimony; the State of Louisiana through the LaAg

Office, argued in opposition to the Petitioner’s Motions and Applications that the submission of

the Garriga Report was did not constitute a knowing submission of false evidence and that the

District Court’s reliance on said report was within its discretion.

       Subsequent to the District Court’s rulings and sentence on January 29, 2015, on February

24, 2015, the Court in the Successions proceeding held a hearing on the petition to annul

                                                 22
      Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 23 of 46



testament filed by Petitioner herein. Exs. “HC 8” at pp. 15-16, “HC 9”. Within that hearing,

the proponents of the July 18, 2013 testament offered the sworn testimony of the Nephews, as

well as Detective Stefan Montgomery of the St. Tammany Parish Sheriff’s Office, that, at all

times from February 2013 through his death in March of 2014, Mr. Dobronich was fully

mentally competent. Exs. “HC 8” at pp. 15-16, “HC 9” at pp. 38-39, 62-64, 69-70, 78, 85.

Additionally, upon attempting to introduce the Verrette Report, the critical evidence supporting

the State’s expert testimony against Petitioner, the Nephew’s through their counsel, objected to

the introduction of the report on the grounds that the Verrette Reports constituted unreliable

hearsay. Ex. “HC 9” at pp. 52-53, 86-88. Additionally, Forest Dobronich testified that he was

certainly aware of the report and its conclusions, and stated that he “disagreed” with the

conclusions. Ex. “HC 9” at pp. 46-52, 68. Pursuant to those occurrences, the Court in the

successions proceedings accepted the testimony offered by the Nephews, sustained the hearsay

objection as to the Verrette report, and issued a Judgment upholding Mr. Dobronich’s execution

of the July 18, 2013 hand written will. Ex. “HC 8” at pp. 15-16, 19-21.

        On May 20, 2015, trial in the Civil Revocation Action was held. Ex. “HC 4” at p.93.

At the conclusion of that trial, the Court held, in part, that all property subject to this in Rem

proceeding was the property of the Nephews, as well as several other nieces and nephews of Mr.

Dobronich. Ex. “HC 4” at pp. 93-96. Significantly, the Court also held that the total value of

the property at issue was $304,606.46 and there was no outstanding assets of the late Mr.

Dobronich that had not been recovered and either returned or held by the State of Louisiana and

the Federal Government. That ruling was set forth in a written Judgment dated June 15, 2015.

Id.




                                               23
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 24 of 46



       Notwithstanding the June 15, 2015 judgment in the Civil Revocation Action, on

September 21, 2015; the State of Louisiana filed a motion in the Criminal Matter seeking

additional restitution from claimants herein. Ex. “HC 10” at pp. 205-07. The LaAG was

apprised of the existence of the June 15, 2015 Judgment on September 28, 2015. Ex. “HC 10”

at p.208. The initial setting for the hearing on the State’s motion for restitution was set for

October 28, 2018.    The petitioner opposed the motion, citing not only the June 15, 2015

judgment in the Civil Revocation Action, but also raised the issue of the Nephew’s

misappropriation of approximately $200,000 of Mr. Dobronich’s estate and Petitioner’s intent to

legitimately use that evidence to defend against the State’s restitution motion. Ex. “HC 10” at

pp. 213-18. The State successfully moved to continue the October 28, 2015 hearing date, over

the petitioner’s objection, which hearing date was reset for December 9, 2015. Ex. “HC 10” at

pp. 209-10. On December 9, 2015, the State again successfully moved to continue the hearing

date, again over the petitioner’s objection, which hearing date was again reset for January 20,

2016. Ex. “HC 10” at p.219. On January 20, 2016, the State effectively withdrew its motion

for restitution, and the motion was dismissed at that time. Ex. “HC 10” at pp. 221-23.

       On July 28, 2016, petitioner filed her claims for post conviction relief. Ex. “HC 12” at

pp. 1-21. In those claims, petitioner largely re-asserted the facts previously raised in her prior

Motion to Withdraw her Guilty Plea and to Dismiss the Indictment against her as well as her

unsuccessful writ applications. Id. The Post Conviction Relief petition was predicated largely

on the new evidence, not originally before the District Court in her previous Motion to Withdraw

Plea/Dismiss, containing sworn testimony of George and Forest Dobronich, Det. Montgomery

and Courtney Dobronich unequivocally asserting the mental competence of Mr. Sidney

Dobronich, as well as the District Court’s ruling in the case of Successions Proceedings, that Mr.



                                               24
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 25 of 46



Dobronich was mentally competent on July 18, 2013 (4 months after the transactions that are the

subject of the criminal proceedings were conducted). Id. In particular, petitioner’s claims

consisted of the following: 1) a violation of the Due Process Clause for the knowing submission

of the expert testimony of Dr. Garriga, which the State knew was false; 2) a reassertion of the

compulsory process clause/due process clause violation based on the State’s involvement in

preventing Mr. Dobronich’s favorable testimony. Id.

       On September 7, 2016, petitioner supplemented her initial petition with an additional

claim, claiming a violation of the due process clause resulting from Det. Montgomery’s failure to

record the second interview of March 21, 2013, in which petitioner asserts that Sidney

Dobronich told Det. Montgomery that all of the transactions of February and March of 2013

were authorized. Ex. “HC 12” at pp. 25-45.

       On October 27, 2016, the State of Louisiana submitted its response to petitioner’s claims.

Ex. “HC 12” at pp. 46-63. The State obtained and introduced various filings and the verbatim

transcripts for the civil proceedings, including the February 24, 2015 hearing in the matter of

Successions Proceedings as well as the May 20 hearing in the matter of Dobronich, et al. v.

Thibodaux, et al., No. 2013-11784, 22nd J.D.C., Div. “D”, (hereinafter, “the Civil Revocation

Action”). The state also introduced the entire investigation report of Det. Montgomery, with

exhibits, as well as the various filings in the criminal proceedings. Ex. “HC 12” at pp. 64-65.

Finally, the State of Louisiana introduced the transcripts for the petitioner’s guilty plea in the

criminal proceedings on December 17, 2014; the transcript of the motions and sentencing

hearing on January 29, 2015. Id.




                                               25
      Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 26 of 46



        Conspicuously, the State of Louisiana did not introduce any transcript of the December

16, 2014 testimony of Dr. Garriga at the hearing on petitioner’s motion to exclude her testimony.

Id.

        In its response, the State of Louisiana generally asserted that the evidence was

insufficient to establish any of the claims asserted by petitioner in her Petition for Post

Conviction Relief. Ex. “HC 12” at pp. 51-63. However, in so asserting, the State of Louisiana

specifically acknowledged the testimony of Forest Dobronich, quoting that “from the time he

moved in [April 2, 2013] until the time he died [March 24, 2014]”, that Sidney Dobronich was

“in good shape mentally” and that “really he was competent”. Ex. “HC 12” at pp. 54-55. In

referring to the Verrette Report which was the primary basis for Dr. Garriga’s opinion, the State

of Louisiana again quoted Forest Dobronich’s February 24, 2015 testimony that he disagreed

with the diagnosis of “incompetency and dementia.” Ex. “HC 12” at p.55. The State of

Louisiana also referenced the testimony of Det. Montgomery’s February 24, 2015 testimony that

Sidney Dobronich appeared “lucid” each of the three times he interviewed him at the hospital,

id., as well as the March 24, 2015 testimony of George Dobronich in which he “testified that he

visited Sidney Dobronich seven or eight times after his March 2013 hospitalization, and that

each time he visited, Sidney Dobronich appeared to be lucid”, Ex. “HC 12” at p.56.

        The State of Louisiana’s explanation for these discrepancies was not to contest the above

testimony, nor did the State contest the specific instances in which these witnesses testified that

he was mentally competent, leading to a finding by the Court that Sidney Dobronich was

mentally competent to execute an olographic testament on July 18, 2013. The State of Louisiana

explained its position as follows:

        Initially, the State never contended that Sidney Dobronich was completely
        mentally incompetent on a 24/7 basis. Instead, the State contended (and still

                                                26
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 27 of 46



       believes) that Mr. Dobronich was at times alert and oriented but could become
       disoriented quickly when in a foreign environment and/or exposed to
       psychological pressure.

Ex. “HC 12” at p.54.

       In a supplemental response, dated October 31, 2016, the State of Louisiana elaborated:

       The prosecution believes that one may both (i) suffer from dementia and (ii) from
       time to time experience moments of lucidity. For that reason, the opinion of Dr.
       Garriga is not inconsistent with the observations of Detective Montgomery. In
       any event, to the extent that the opinion of Dr. Garriga conflicts with the
       observations of Detective Montgomery, the prosecution was prepared to present
       such conflicts to the jury for the jury’s consideration.

Ex. “HC 12” at p. 67.

       On November 15, 2016, in light of the positions taken by the State of Louisiana regarding

not only Dr. Garriga’s testimony; but its own position regarding the mental competence of

Sidney Dobronich; petitioner filed a motion to compel production of the transcript of the

December 16, 2014 testimony of Dr. Garriga wherein she explicitly testified that, in her opinion,

Sidney Dobronich could not have any lucid moments or moments of mental competency. Ex.

“HC 12” at p.70. This motion was also accompanied by attempts by undersigned counsel, by

telephone and e-mail, to procure said transcript. Ex. “HC 12” at pp. 71-72 (attached to First

Circuit Writ Application).

       In addition to the evidence submitted by the petitioner and the State of Louisiana,

petitioner, on January 23, 2017; petitioner requested subpoenas be issued for several witnesses

for live testimony to be given at a hearing tentatively set for March 8, 2017. Ex. “HC 12” at pp.

84-85. The requested witnesses included Joseph Romano, Mr. Dobronich’s investment broker,

Det. Montgomery, and, most importantly, Dr. Garriga. Id. In response, on February 14, 2017,




                                               27
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 28 of 46



the State of Louisiana filed a request for summary adjudication of the petitioner’s claims,

arguing for a dismissal of petitioner’s claims without further proceedings. Ex. “HC 12” at p.87.

          On February 23, 2013, the District Court granted the request of the State of Louisiana and

summarily denied petitioner’s claims for post conviction relief.      Ex. “HC 12” at pp. 88-92.

Specifically, as to Claim I (knowing submission of false testimony of Dr. Garriga), the District

Court accepted the State’s assertion that its position was that Mr. Sidney Dobronich was both

mentally incompetent but had “lucid intervals”; and that petitioner had failed to produce

sufficient evidence to disprove that position. Ex. “HC 12” at pp. 90-91. As to Claim II

(Compulsory Process Clause Violation), the District Court noted that petitioner’s initial Motion

to Exclude Mr. Dobronich’s testimony, filed in November of 2013 and joined by the State of

Louisiana in December of 2013, conspicuously omitting that not only the petitioner, but also the

District Court, relied upon the State’s contention that Mr. Dobronich was incompetent to testify.

Ex. “HC 12” at p.92. As to Claim III (Spoliation of additional favorable testimony by Det.

Montgomery), the District Court again simply found that petitioner failed to produce sufficient

proof to support the claim. Id. Finally, as to Claim IV, the District Court found that the

assertion as to the constitutionality of La. R.S. 14:93.4 as applied had been waived by

petitioner’s guilty plea of December 17, 2014. Ex. “HC 12” at pp. 92-93.

          As to the Motion to Compel, the District Court did not explicitly make a ruling on same;

though given the rulings of the District Court on all other claims; the Motion, presumably, was

denied.

          On May 26, 2017, petitioner filed an application for supervisory writs to the Louisiana

First Circuit Court of Appeals, raising the following issues: (1) that the District Court erred in

finding insufficient evidence to support violations of the Due Process Clause and the



                                                  28
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 29 of 46



Compulsory Process Clause underpinning all four of petitioner’s claims for post conviction

relief; and (2) that the District Court erred in failing to compel production of the transcript of the

testimony of Dr. Garriga. Ex. “HC 12” at pp. 96-131. After initially refusing consideration on

technical grounds, on July 24, 2017, the Louisiana First Circuit Court of Appeals denied writs,

without comment. Ex. “HC 12” at pp.132-33.

       On August 22, 2017, petitioner filed an application for supervisory writs to the Louisiana

Supreme Court raising the same issues raised previously with the Louisiana First Circuit Court of

Appeals. Ex. “HC 12” at pp. 134-165. In particular, as in the writ application to the First

Circuit Court of Appeals, petitioner specifically averred that Dr. Garriga, in her December 16,

2014 testimony, specifically stated that Mr. Dobronich was unable to have any lucid moments as

a result of his major neurocognitive dementia, specifically contradicting the State’s revised

position that it had consistently argued intermittent incompetence with lucid moments. Id. This

assertion by petitioner was the impetus for her argument that she was entitled to production of

the transcript of Dr. Garriga’s December 16, 2014 testimony. Id.

       During the pendency of the petitioner’s Louisiana Supreme Court writ application, on

April 6, 2018, the State provided petitioner with a copy of what it purported is a transcript of the

testimony of Dr. Michelle Garriga, given on December 16, 2014. Ex. “HC 13”. The transcript

provided was materially inaccurate in that it falsely reflected that Dr. Garriga testified in the

affirmative that an “individual could have [major] neurocognitive dementia and still have

capacity”. Exs. “HC 12” at pp. 174-75, “HC 13” at p.32. Additionally, the transcript omitted

at least one follow up question where Dr. Garriga actually confirmed that an individual with

“[major] neurocognitive dementia” could not have any testimonial or transactional mental

capacity. Id. The transcript certificate was also defective in that it was prepared by a court



                                                 29
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 30 of 46



reporter who did not conduct the actual recording and was not certified in the method used to

record the testimony on December 16, 2014. Exs. “HC 12” at p.174, “HC 13” at p.50.

Additionally, the transcript was prepared by having the court reporter, who was not present at the

hearing, simply listen to the backup audio of the proceedings. Id.

       On April 12, 2018, petitioner filed a supplemental brief in support of her writ application

to the Louisiana Supreme Court. Ex. “HC 12” at pp. 170-181. In that supplemental brief,

petitioner noted the tender of the purported December 16, 2014 transcript of Dr. Garriga’s

testimony, noted the material discrepancies of same, objected to the form and content of the

transcript, and reiterated her argument that she was entitled to the raw audio recording of the

testimony. Id.

       Despite the petitioner’s supplemental brief regarding the inaccurate transcript of Dr.

Garriga’s testimony, the Louisiana Supreme Court denied petitioner’s writ application without

any mention of this issue. Ex. “HC 12” at pp.182-83. In its denial of writs, the Louisiana

Supreme Court simply stated that all non jurisdictional defects were waived by petitioner’s guilty

plea. Id. The Louisiana Supreme Court also explicitly stated that petitioner “fully litigated her

application for post conviction relief in state court.” Id.

       This Petition for Federal Habeas Corpus relief under 28 U.S.C. §2244, et seq. follows.




                                                  30
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 31 of 46



B)   Jurisdictional Predicate for Relief:
            On January 29, 2015, petitioner was sentenced to ten (10) years incarceration at hard

     labor, with five years suspended, plus five years probation upon her release. Ex. “HC 10” at

     pp.86-87. At this time, petitioner is currently on probation for the sentence imposed on January

     29, 2015. Id.




                                                   31
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 32 of 46



C)   Ground No. 1: Petitioner Is Actually Innocent of all Charges in this Matter to which She
     Has Pled Guilty:
            At the outset, it is important to note that petitioner has never been found guilty of the

     crimes for which she has been convicted (as she has sought to withdraw from what she avers is

     an unconstitutionally coerced plea of guilty on December 17, 2014). In any event, the evidence

     establishes her innocence. The evidence in this matter is clear and convincing that all purchases

     and money transfers executed by petitioner on behalf of Mr. Dobronich were made with Mr.

     Dobronich’s specific knowledge and consent. Specifically, the purchases and transfers were

     made either for, or to facilitate, the acquisition, development, and management of rental property

     within the close proximity of Mr. Dobronich’s home.           Petitioner and her husband would

     ultimately inherit Mr. Dobronich’s property. In return, petitioner and her husband would provide

     in home nursing and end of life care for Mr. Dobronich. As such, the money transfers and

     purchases were made pursuant to Mr. Dobronich’s specific plan and design to facilitate his in

     home care by having the rental property development and management occur within such close

     proximity to his home.

            The ultimate pleas of guilty to the charges (evidence notwithstanding) were coerced by

     the almost 2 years of consistent and pervasive weaponization not only of the state criminal

     justice process, but the state civil court procedure, Federal civil asset forfeiture procedure (with

     the added threat of Federal criminal prosecution).         This weaponization was specifically

     perpetrated by Mr. Dobronich’s nephews with active participation of St. Tammany Parish

     Sheriff’s Office deputy Det. Montgomery in the falsification and concealment of evidence,

     coercion and exploitation of Mr. Dobronich, and improper leveraging of the full power of state

     and Federal law enforcement assets against petitioner and her husband, to include the St.

     Tammany Parish Sheriff’s Office and the U.S. Secret Service.


                                                     32
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 33 of 46



       In line with the above, the evidence clearly establishes as follows: 1) all expenditures

noted in Det. Montgomery’s investigation were consistent with the above noted arrangement

regarding the procurement, development and management of rental properties to facilitate

petitioner and her husband providing in home nursing and end of life care for Mr. Dobronich,

Ex. “HC 1” at pp. 5-10, 13-18; 2) Mr. Dobronich’s actual financial history (conspicuously

ignored by Det. Montgomery, but evident in his report and the testimony of his broker) shows

not only complex financial transactions that pre-date petitioner’s involvement, but also shows

Mr. Dobronich’s unsuccessful prior attempt to form a similar arrangement with his step

grandson, Ex. “HC 1” at pp. 1-2, 27-28, 46, 48-49, 56-59, 79-84, 168-172, “HC 5” at pp. 11-

12 ; 3) any inculpatory statements were made in the presence of the nephews or Det.

Montgomery and were shown to be clearly coerced in the weaponized investigation and

subsequent prosecution, Ex. “HC 1” at pp. 3-4, 9-10, 19, 24-28, Ex. “HC 2” at p.13, “HC 4”

at p.11.

       Most significantly, the evidence contains AT LEAST two specific sworn statements by

Mr. Dobronich that are circumstantially conclusive the he fully authorized all purchases and

transfers made by petitioner in February and March of 2013. Exs. “HC 1” at p.236, “HC 5” at

pp. 75-77. By virtue of the State’s own admissions on October 29 and October 31, 2016 (and

concurrent acknowledgement of the validity of Mr. Dobronich’s July 18, 2013 hand written will)

that Mr. Dobronich was, at least, intermittently competent, Ex. “HC 12” at pp. 54-56; those

sworn statements must be accorded their proper weight and are, by themselves, clear and

convincing evidence of petitioner’s innocence.

       As such, petitioner can establish by clear and convincing evidence that she is actually

innocent of the charges to which she pled guilty on December 17, 2014.



                                                 33
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 34 of 46



D)   Ground No. 2: Violation of 5th and 14th Amendments Due Process Clauses: Petitioner’s
     Guilty Plea Was Unconstitutionally Coerced by State’s Submission of False Evidence and
     Testimony Pertaining to Purported Victim’s Transactional and Testimonial Mental
     Competence.


            Based on the totality of the evidence set forth, much of which was obtained after the fact,

     it is clear that both the Expert Report of Dr. Garriga regarding Mr. Dobronich’s purported mental

     incompetency in February and March of 2013, was patently false. Compare, Exs. “HC 10” at

     pp. 28-29, 82-84, “HC 11” at pp. 7-8, 10, 49-50, with, Exs. “HC 8” at pp. 1-6, 15-16, “HC 9”

     at pp. 38-39, 62-64, 69-70, 78, 85, “HC 12 at pp. 54-55. More disturbingly, the evidence

     overwhelmingly supports the conclusion that the Louisiana Department of Justice, as the

     prosecutor in the case, was not only aware that Garriga Report was patently false, but that it was

     submitted to the Court with the specific malicious intent to wrongfully benefit the Nephews of

     Mr. Dobronich in their attempt to acquire ownership of Mr. Dobronich’s estate in the concurrent

     civil proceedings. See id. The false Garriga Report and accompanying testimony was critical

     for the prosecution of Petitioner, as the prosecution could not have been maintained against

     petitioner without it. The submission of the Garriga Report and testimony violated Petitioner’s

     due process rights under the Fifth and Fourteenth Amendments to be free from the knowing

     submission of false material evidence in a criminal prosecution against her (which right not only

     confers a non-waivable duty upon the prosecutor not to knowingly offer false material evidence,

     but an equally affirmative non-waivable duty to correct such an error when discovered).       See

     U.S. v. Mason, 293 F.3d 826 (5th Cir. 2002).




                                                    34
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 35 of 46



E)   Ground No. 3: Violation of 6th Amendment Compulsory Process Clause: Petitioner’s
     Guilty Plea Was Unconstitutionally Coerced by the State’s False Assertion that the
     Purported Victim Was Not Mentally Competent to Testify on Petitioner’s Behalf, thereby
     Depriving Petitioner of His Favorable Testimony:
            As mentioned before, petitioner was unduly penalized for Mr. Dobronich’s lack of

     availability. Not only was he not available for testimony, having been prevented from providing

     favorable testimony by the actions of the Nephews in preventing him from testifying and having

     him declared incompetent; but Petitioner was effectively forced to rebut the State’s evidence of

     the over 30 transactions of $334,000, conducted in less than one month’s time with nothing but

     her own self serving testimony, and under a prejudicial cloud of expert testimony of Dr. Garriga

     as to Mr. Dobronich’s lack of mental capacity.

            Furthermore, while petitioner admittedly submitted, on December 12, 2013, a joint

     motion with the State to the effect that Mr. Dobronich was incompetent to testify in the criminal

     proceedings, Exs. “HC 10” at pp. 4-5, “HC 11” at pp. 7-9, that consent was improperly

     obtained through the consistent pressure and control of the Nephews over the physical person of

     Mr. Dobronich.     That pressure and control included simply preventing Mr. Dobronich’s

     testimony, despite several attempts to obtain same by petitioner, Ex. “HC4” at pp. 12-13, 15-22,

     50-70; as well as the wrongful, yet successful, attempts to have Mr. Dobronich declared

     incompetent to testify (by 2 separate divisions of the Louisiana 22nd Judicial District Court), Exs.

     “HC 4” at pp. 74-80, 82-83, 90, “HC 11” at pp. 7-8, 10. The State’s participation in said

     declaration by the Louisiana 22nd Judicial District Court on December 12, 2013 was conclusively

     established to constitute fraud by omission by virtue of the State’s own admissions of October 28

     and 31, 2016.

            As such, the actions of the State of Louisiana in obtaining a guilty plea in this case

     amounts to unlawful coercion in violations of petitioner’s rights under the Compulsory Process


                                                      35
   Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 36 of 46



Clause of the Sixth Amendment and the Due Process Clauses of the Fifth and Fourteenth

Amendments.




                                         36
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 37 of 46



F)   Ground No. 4: Violation of 5th and 14th Amendments Due Process Clauses: False
     Assertion By State, During Post Conviction Relief Proceedings, that Its Position
     Throughout the Criminal Proceedings Had Been that the Purported Victim Was Only
     Intermittently Incompetent (Incompetent with “Lucid Intervals”):
            On October 29 and 31, 2016, the State, in the face of overwhelming evidence submitted

     by the petitioner, took the position that Mr. Dobronich was only intermittently incompetent

     (essentially mentally incompetent, but with “lucid intervals”). Ex. “HC 12” at pp. 54, 67. A

     necessary predicate to the State’s position is that the so called “lucid interval” was sufficient to

     support the legal validity of a July 18, 2013 hand written will purportedly executed by Mr.

     Dobronich (under frighteningly suspicious circumstances, i.e., while under “24-7 supervision” of

     the Nephews, calling into serious question whether it was done so against his will; and which

     execution was incidentally performed at the same time these nephews were actually advocating

     the position to the Louisiana 22nd Judicial District Court that Mr. Dobronich was incompetent to

     provide testimony).

            Additionally, this patently intellectually dishonest and absurd position was the only way

     for the State to salvage the validity of the prosecution and subsequent conviction of petitioner.

     Specifically, applying the State’s intermittent incompetence theory, Mr. Dobronich was mentally

     incompetent, but had “lucid intervals”, as follows: 1) “lucid interval” on March 18, 2013, when

     Mr. Dobronich executed search authorizations at the behest of Det. Montgomery, Ex. “HC 1” at

     p.4, but not on March 16, 2013, when he told his broker that a $179,000 transfer was specifically

     authorized, Exs. “HC 1” at p.27, “HC 5” at p.4; 2) “lucid interval” on March 28, 2013 when he

     executed a power of attorney in favor of his nephews, Ex. “HC 2” at p.13, “HC 4” at pp. 9-11,

     but not on March 27, 2013, when he executed an affidavit stating that all transactions performed

     by petitioner on his behalf were authorized, “HC 1” at pp. 19-21, 236; 3) “lucid interval” on

     July 18, 2013, when Mr. Dobronich executed a hand written will leaving all of his property to


                                                     37
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 38 of 46



“his nieces and nephews”, Ex. “HC 8” at pp. 1-6, but not on July 17, 2013, when the same

nephew’s attorney was asserting that he could not give a deposition due to “his incompetency

and dementia”, Ex. “HC 4” at p.80; 4) “lucid interval” on June 25, 2013 when he testified on

direct examination that petitioner’s transactions, performed on his behalf in February and March

of 2013 were not authorized, Ex. “HC 5” at pp. 55-65, but not on June 25, 2013, when he

testified that the transactions were authorized, Ex. “HC 5” at pp. 74-77. The State’s position,

asserted during the pendency of petitioner’s post conviction relief proceedings, was, in and of

itself, patently false.

        More specifically for this particular Ground for Habeas Corpus Relief herein, the State

asserted on October 28 and 31, 2016, that its position of Mr. Dobronich’s intermittent

incompetence was actually consistent throughout the criminal proceedings and consistent with its

specifically proffered testimony of Dr. Garriga. Ex. “HC 12” at pp. 54, 67. Aside from the

utter absurdity of the State’s position, the assertion that the position of Mr. Dobronich’s

intermitted incompetence was the State’s position throughout the proceedings is, likewise in and

of itself, patently false and directly contradicted not only by Dr. Garriga’s testimony, but also by

several assertions by the State made in pleadings and statements in open court both the Louisiana

22nd Judicial District Court and the Louisiana Supreme Court. Compare, Ex. “HC 12” at pp.

54, 67, with, “HC 10” at pp. 81-82, 83, “HC 11” at pp. 7-8, 10.

        The State’s position of Mr. Dobronich’s intermittent incompetence, its assertion that such

position was consistent throughout the criminal proceedings, and, with utmost respect, the

uncritical acceptance of said positions by the Louisiana 22nd Judicial District Court, the

Louisiana First Circuit Court of Appeals, and the Louisiana Supreme Court; defy logic, reason

and common sense to such an extent that any semblance of petitioner’s rights to due process



                                                38
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 39 of 46



protected by the Due Process Clauses of the Fifth and Fourteenth Amendments are clearly

violated.




                                          39
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 40 of 46



G)   Ground No. 5: Violation of 5th and 14th Amendments Due Process Clauses: Once the
     Question of the Purported Victim’s Intermittent Incompetent (Incompetent with “Lucid
     Intervals”) Was Placed at Issue in Petitioner’s Post Conviction Relief Petition; Petitioner
     Was Denied Adequate and Meaningful Appellate Review of those Proceedings by the
     State’s Failure to Produce an Accurate Transcript of Dr. Garriga’s December 16, 2014
     Testimony and to Provide the Backup Audio and Notes of Said Testimony:
            When the State asserted for the first time on October 28, 2016 that it was asserting that

     Mr. Dobronich was intermittently incompetent (incompetent with “lucid intervals”), the

     transcript of Dr. Garriga’s December 16, 2014 testimony became particularly relevant. While

     the State had, in several instances, directly contradicted the later assertion of intermittent

     incompetence of Mr. Dobronich in pleadings and open court statements to the Louisiana 22nd

     Judicial District Court and the Louisiana Supreme Court; Dr. Garriga’s December 16, 2014

     testimony was particularly pointed in that regard. See Ex. “HC 12” at p.175. As Dr. Garriga

     had explicitly and unequivocally testified (in response to an initial question and follow up

     question) that Mr. Dobronich could not have had mental “capacity” to conduct transactions or

     testify (and, hence, was not able to have a “lucid moment”, as defined by the State); petitioner

     filed a motion to compel the State to produce both the transcript of Dr. Garriga’s December 16,

     2014 testimony and the raw audio thereof. Ex. “HC 12” at p.70.

            On April 6, 2018 (during the pendency of petitioner’s writ application to the Louisiana

     Supreme Court as to her petition for post conviction relief), the State provided what was

     purported to be the transcript of Dr. Garriga’s December 16, 2014 testimony. Ex. “HC 12” at

     pp. 174-75, “HC 13”. The transcript was materially inaccurate in that it erroneously reflected

     that Dr. Garriga testified that Mr. Dobronich could have “capacity” (with no follow up question

     to confirm that critical point). Id. The transcript was prepared by a court reporter who did not

     prepare the recording of testimony, who was not present at the hearing, and was not certified in

     the transcription method in which the testimony was originally recorded. Exs. “HC 12” at


                                                   40
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 41 of 46



p.174, “HC 13” at p.50. Petitioner duly noted her objections as such with the Louisiana

Supreme Court. Ex. “HC 12” at p.175.

       The State’s failure to produce to the petitioner the raw audio (for validation of the

transcript, and for forensic inspection as to whether the audio had been improperly altered)

constitutes a violation of petitioner’s due process rights under the Fifth and Fourteenth

Amendments to an adequate and meaningful opportunity for appellate review.




                                             41
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 42 of 46



H)   Ground No. 6: Violation of 5th and 14th Amendments Due Process Clauses: Destruction
     and Concealment of March 21, 2013 Exculpatory Statement of Purported Victim by the
     State of Louisiana:
            As confirmed by the February 24, 2015 hearing in the Successions Proceeding, whereby

     the Nephews and Det. Montgomery completely disavowed the State’s contention that Mr.

     Dobronich was mentally incompetent; the evidence in this case supports the contention that Mr.

     Dobronich specifically told Det. Montgomery on March 21, 2013 that all transactions that were

     made by Petitioner on Mr. Dobronich’s behalf were specifically authorized and that any

     allegations of the Nephews to the contrary were maliciously baseless.          The evidence also

     supports the contention that Mr. Dobronich’s statement to Det. Montgomery was recorded by

     Det. Montgomery, which recording was either subsequently destroyed by Det. Montgomery, or

     not recorded at all, as it did not fit his false narrative against Petitioner and her husband. See,

     Ex. “HC 1” at pp. 4, 9-10, 19, “HC 9” at p.63 ; see Ex. “HC 6” at pp. 57-60.         As such, Det.

     Montgomery’s destruction of this recording, and/or his falsification of the substance of the

     March 21, 2013 interview with Mr. Dobronich, constitutes bad faith spoliation of evidence in

     violation of petitioner’s due process rights under the Fifth and Fourteenth Amendments.




                                                     42
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 43 of 46



I)   Timeliness of Petition under 28 U.S.C. §2244(d):

            Due to her guilty plea, petitioner’s conviction became final on December 17, 2014.

     Petitioner’s post conviction relief petition, filed timely under La. C. Cr. P. Articles 926, et seq.,

     was filed timely on July 27, 2016. The post conviction relief petition was pending through

     January 28, 2019. Despite being more than one year between December 17, 2014 and the July

     27, 2016 filing of the post conviction relief petition, petitioner’s habeas corpus relief petition is

     not barred by 28 U.S.C. §2244(d), for the following reasons:

            1)      Ground No. 1 (all other Grounds by Implication): Actual Innocence Claim not
                    Barred under McQuiggin v. Perkins, 569 U.S. 383 (2013):

            Ground No. 1 is predicated on the actual innocence of the petitioner and is, therefore, not

     barred as per the holding of the United States Supreme Court case of McQuiggin v. Perkins, 569

     U.S. 383 (2013). Petitioner further avers that all other Grounds contained within her petition are

     implicitly predicated on actual innocence and are, likewise, not barred under McQuiggin.

            2)      Grounds Nos. 2, 3, and 6: Not Barred Due to the Application of the Doctrine of
                    Equitable Tolling (Contra Non Valentem in Louisiana):

            Grounds Nos. 2, 3, and 6 are not barred by 28 U.S.C. §2244(d) due to the application of

     the Equitable Tolling Doctrine (as well as the Louisiana doctrine of Contra Non Valentem,

     equally applicable here), based on the following circumstances.          As mentioned above, the

     criminal matter was prosecuted against petitioner in conjunction with several other state and

     Federal civil actions specifically designed to weaponize the process against her in favor of her

     opponents in what was essentially a civil dispute over property and inheritance rights. See Exs.

     “HC 1” (Det. Montgomery’s criminal investigation), “HC 4” (the Civil Revocation Action),

     “HC 7” (the Federal Civil Asset Forfeiture Proceedings), “HC 10” (the Criminal Proceedings).

     In the Civil Revocation Action, by judgment dated June 15, 2015, the Court found that all



                                                      43
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 44 of 46



property allegedly taken by petitioner was within the possession of the State of Louisiana and the

Federal government (necessarily finding by implication that no restitution was owed by

petitioner). Ex. “HC 4” at pp.93-96. Despite being specifically aware of this judgment, on

September 21, 2015, the State of Louisiana, pursuant to the sentence imposed upon petitioner,

filed a motion for restitution against petitioner (which motion was filed within the 1 year

limitation period for 28 U.S.C. §2244(d). Ex. “HC 10” at pp. 86, 205-08. This motion was of

considerable concern to petitioner and her husband because the Nephews in the Civil Revocation

Action had asserted the value of the property allegedly taken by petitioner to be as high as

$437,800, Ex. “HC 6” at p.35; with the disputed value being as high as $500,000 by the

Nephews in the Successions Proceedings, Ex. “HC 8” at p.7, leaving a potential exposure for

petitioner of $130,000 to $200,000 at a restitution hearing (given the prior history of this case,

the concepts of res judicata and collateral estoppel offered little comfort to petitioner). This

motion, initially set for hearing on October 28, 2015 (again, within the 1 year limitation period of

28 U.S.C. §2244(d), was continued twice by the State over the specific objections of plaintiff,

until it was set for January 20, 2016 (a date outside of the 1 year limitation period). Ex. “HC

10” at pp. 208-211, 219. At that time, the State agreed to voluntarily dismiss the motion for

restitution. Ex. “HC 10” at pp. 221-223. Petitioner avers that, under the circumstances, the

State of Louisiana knowingly filed and prosecuted a baseless restitution motion for the specific

purpose of intimidating the petitioner from seeking post conviction relief within the 1 year

limitation period for Federal habeas corpus relief. As such, the Federal doctrine of Equitable

Tolling, as well as the corresponding Louisiana Doctrine of Contra Non Valentem, apply, and the

statute of limitations did not begin to run against petitioner until January 20, 2016. As her post




                                                44
    Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 45 of 46



conviction relief petition was pending from July 27, 2016 through January 28, 2019, this petition

for Federal habeas corpus relief is timely.

       3)      Grounds Nos. 4 and 5:          Not Barred under the Application of 18 U.S.C.
               §2244(d)(1)(D):

       Grounds Nos. 4 and 5 are not barred by 28 U.S.C. §2244(d) because they essentially did

not arise until during the pendency of the state post conviction relief proceedings. Specifically,

the first time the State of Louisiana had asserted that its position was that the purported victim

was only intermittently incompetent (incompetent with “lucid” intervals) was October 27, 2016,

in its answer to petitioner’s initial petition for post conviction relief. Ex. “HC 12” at p.54.

Prior to that time, the State had unequivocally asserted that the purported victim was totally

incompetent, lacking any capacity, whatsoever, to either give testimony or to authorize relevant

transactions. “HC 10” at pp. 81-82, 83, “HC 11” at pp. 7-8, 10. As such, the petitioner was

effectively unable to address the State’s new position, thereby being prevented from discovery as

per 28 U.S.C. §2244(d)(1)(D).




                                                45
         Case 2:19-cv-02241-BWA-DMD Document 1-2 Filed 03/11/19 Page 46 of 46



J)   Exhibits:
     HC 1: Det. Montgomery Investigation;

     HC 2: S. Dobronich Medical Record Excerpts;

     HC 3: D. Thibodaux Affidavit;

     HC 4: Civil Revocation Action: Relevant Pleadings and Correspondence;

     HC 5: Civil Revocation Action: June 25, 2013 Transcript;

     HC 6: Civil Revocation Action: May 20, 2015 Hearing Transcript;

     HC 7: Federal Civil Asset Forfeiture Proceedings: Relevant Pleadings and Correspondence;

     HC 8: Successions Proceedings: Relevant Pleadings and Correspondence;

     HC 9: Successions Proceedings: February 24, 2015 Hearing Transcript;

     HC 10: Criminal Proceedings: Relevant Pleadings, Correspondence, and Minutes;

     HC 11: Criminal Proceedings: Transcripts of December 13, 2013, December 17, 2014, January
            29, 2015 Hearings;

     HC 12: Post Conviction Relief Proceedings: Relevant Pleadings and Correspondence;

     HC 13: Criminal Proceedings: Purported December 16, 2014 Testimony of Dr. Garriga;

     HC 14: Relevant Burdine Documents.




                                                 46
